Name: 2007/115/EC: Commission Decision of 12 February 2007 amending Decision 2004/432/EC on the approval of residue monitoring plans submitted by third countries in accordance with Council Directive 96/23/EC (notified under document number C(2007) 403) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  animal product;  agricultural policy;  cooperation policy;  deterioration of the environment
 Date Published: 2007-08-24; 2007-02-17

 17.2.2007 EN Official Journal of the European Union L 49/25 COMMISSION DECISION of 12 February 2007 amending Decision 2004/432/EC on the approval of residue monitoring plans submitted by third countries in accordance with Council Directive 96/23/EC (notified under document number C(2007) 403) (Text with EEA relevance) (2007/115/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (1), and in particular the fourth subparagraph of Article 29(1) and Article 29(2) thereof, Whereas: (1) Directive 96/23/EC lays down measures to monitor the substances and groups of residues listed in Annex I thereto. Pursuant to Directive 96/23/EC, the inclusion and retention on the lists of third countries, provided for in Community legislation, from which Member States are authorised to import animals and primary products of animal origin covered by that Directive, are subject to submission by the third countries concerned of a plan setting out the guarantees which they offer as regards the monitoring of the groups of residues and substances referred to in that Directive. (2) Commission Decision 2004/432/EC of 29 April 2004 on the approval of residue monitoring plans submitted by third countries in accordance with Council Directive 96/23/EC (2) lists those third countries which have submitted a residue monitoring plan, setting out the guarantees offered by them in compliance with the requirements of that Directive. (3) Certain third countries have presented residue monitoring plans to the Commission for animals and products of animal origin not currently listed in Decision 2004/432/EC. The evaluation of those plans and the additional information requested by the Commission provide sufficient guarantees on the residue monitoring in those third countries for the animals and products concerned. The relevant animals and products of animal origin should therefore be included in the list for those third countries in that Decision. (4) Certain third countries have voluntarily asked not to be included in the list in Decision 2004/432/EC for some categories of animals and products of animal origin. The entries concerning relevant animals and products of animal origin should therefore be deleted from the list for those third countries. (5) Certain third countries which are currently listed for certain animals or products of animal origin under Decision 2004/432/EC have not submitted to the Commission the requested guarantees for some of these animals and products of animal origin. In the absence of such guarantees, the entries for the relevant animals and products of animal origin should therefore be deleted in the list for those third countries. The third countries concerned have been informed accordingly. (6) In addition, certain third countries are listed in the Annex to Decision 2004/432/EC for bovine, ovine/caprine, swine and equine with the limitation only for casings. That limitation was inserted in that Annex as an information on the third countries from which casings should be allowed to be imported. However, those third countries have not to submit a residue plan specifically for casings for approval, since a residue monitoring plan is not considered to be needed for these products. Accordingly, in the interest of clarity of Community legislation the entries with the limitation only for casings should be deleted from the list in the Annex to Decision 2004/432/EC, without any prejudice to the imports of such products. (7) The responsibility to evaluate the residue control plans for all categories of animals and products of animal origin from Norway lies with the EFTA Surveillance Authority. Therefore the entries for that country should be deleted from the list in the Annex to Decision 2004/432/EC. (8) The State Union of Serbia and Montenegro has dissolved. Therefore the footnote which refers to the previous denomination should be deleted from the list in that Annex. (9) Decision 2004/432/EC should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2004/432/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision shall apply from the seventh day following its publication in the Official Journal of the European Union. Article 3 This Decision is addressed to the Member States. Done at Brussels, 12 February 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 125, 23.5.1996, p. 10. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (2) OJ L 154, 30.4.2004, p. 43; corrected by OJ L 189, 27.5.2004, p. 33. Decision as last amended by Regulation (EC) No 1792/2006 (OJ L 362, 20.12.2006, p. 1). ANNEX ANNEX Code ISO2 Country Bovine Ovine/caprine Swine Equine Poultry Aquaculture Milk Eggs Rabbit Wild game Farmed game Honey AD Andorra (1) X X X AE United Arab Emirates X AL Albania X X X AN Netherlands Antilles X (2) AR Argentina X X X X X X X X X X X AU Australia X X X X X X X X BA Bosnia and Herzegovina X BD Bangladesh X BR Brazil X X X X BW Botswana X X BY Belarus X (3) BZ Belize X X CA Canada X X X X X X X X X X X CH Switzerland X X X X X X X X X CL Chile X X (4) X X X X X X CN China X X X X CO Colombia X X CR Costa Rica X CU Cuba X X EC Ecuador X ER Eritrea X FK Falklands Islands X FO Faeroe Islands X GL Greenland X X (3) X X GM Gambia X GT Guatemala X X HK Hong Kong X (2) X (2) HN Honduras X HR Croatia X X X X (3) X X X X X X X X ID Indonesia X IL Israel X X X X X X IN India X X X X IS Iceland X X X X X X X (2) JM Jamaica X X JP Japan X KE Kenya X KG Kyrgyzstan X KR South Korea X LK Sri Lanka X MA Morocco X MD Moldova X MG Madagascar X MK Former Yugoslav Republic of Macedonia (5) X X X (3) X MU Mauritius X (2) MX Mexico X X X X MY Malaysia X (6) X MZ Mozambique X NA Namibia X X X X X NC New Caledonia X X X X NI Nicaragua X X NZ New Zealand X X X X X X X X OM Oman X PA Panama X PE Peru X X PH Philippines X PN Pitcairn X PY Paraguay X X RU Russia X X X X (3) X X X X (7) X SA Saudi Arabia X SC Seychelles X SG Singapore X (2) X (2) X (2) X (2) X (2) X (2) SM San Marino (8) X X X SV El Salvador X SZ Swaziland X TH Thailand X X X TN Tunisia X X X X TR Turkey X X X X TW Taiwan X X TZ Tanzania X UA Ukraine X (3) X X X UG Uganda X US United States X X X X X X X X X X X X UY Uruguay X X X X X X X X X VE Venezuela X VN Viet Nam X X XM Montenegro (9) X X X X (3) X XS Serbia (10) X X X X (3) X YT Mayotte X ZA South Africa X X X X X X X X ZM Zambia X ZW Zimbabwe X X X (1) Initial residue monitoring plan approved by veterinary sub-group EC/Andorra (in accordance with Decision No 2/1999 of EC/Andorra Joint Committee of 22 December 1999 (OJ L 31, 5.2.2000, p. 84)). (2) Third countries using only raw material from other approved third countries for food production. (3) Export of live equidae for slaughter (food producing animals only). (4) Only sheep. (5) The former Yugoslav Republic of Macedonia; provisional code which does not prejudge in any way the definitive nomenclature for this country, which is currently under discussion at the United Nations. (6) Peninsular (western) Malaysia only. (7) Only for reindeer from the Murmansk and Yamalo-Nenets regions. (8) Monitoring plan approved in accordance with Decision No 1/94 of the EC-San Marino Cooperation Committee of 28 June 1994 (OJ L 238, 13.9.1994, p. 25). (9) Provisional situation pending further information on residues. (10) Not including Kosovo as defined by the United Nations Security Council Resolution 1244 of 10 June 1999.